ACCEPTED
                                                                                                        05-17-00910-CR
                                                                                              FIFTH COURT OF APPEALS
                                                                                                        DALLAS, TEXAS
                                                                                                      1/30/2018 4:59 PM
                                                                                                             LISA MATZ
                                                                                                                 CLERK

                                  IN THE COURT OF APPEALS
                                   FOR THE FIFTH DISTRICT
                                       DALLAS, TEXAS                              FILED IN
                                                                           5th COURT OF APPEALS
                                                                               DALLAS, TEXAS
ANGEL RICARDO RAZO                              §                          1/30/2018 4:59:19 PM
                                                §                                LISA MATZ
                                                                                   Clerk
VS.                                             §               NO. 05-17-00910-CR
                                                §
THE STATE OF TEXAS                              §

                      THIRD MOTION TO EXTEND TIME FOR
                          FILING APPELLANT'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW ANGEL RICARDO RAZO, Appellant in the above-entitled and

numbered cause, pursuant to Tex. R. App. Proc. 38.6 (d) and 10.5 (b), and submits this Motion

requesting that Appellant be granted an additional fourteen (14) days to February 13, 2018 in which

to file the Appellant's Brief, and in support would show the Honorable Court the following:

                                                    I.

        The cause styled "State of Texas vs. ANGEL RICARDO RAZO", Cause No. F13-60370-

L, was tried in Criminal District Court No. 5, Dallas County, Texas, and at the conclusion of the

trial the Defendant was found guilty of the offense of continuous sexual abuse of a child and

punishment was assessed at thirty-eight (38) years confinement in the Texas Department of

Corrections, Institutional Division. Notice of Appeal was timely filed.

                                                    II.

        Appellant's brief was initially due to be filed on December 4, 2017. Appellant previously

requested a forty-five (45) day extension and was granted a thirty (30) day extension of time until

December 31, 2017and a thirty (30) day extension of time until January 30, 2018, for the filing of

THIRD MOTION TO EXTEND TIME FOR FILING APPELLANT'S BRIEF - Page 1
the Appellant’s Brief. Appellant is now requesting an additional fourteen (14) days until February

13, 2018 to complete and file the Appellant’s Brief.

                                                  III.

          Granting an additional fourteen (14) day extension for filing Appellant's Brief will enable

counsel to adequately present the issues to be raised in this appeal. Counsel for Appellant was in a

jury trial in Cleveland County, Oklahoma in cause styled “State of Oklahoma vs. Jason Diamond”,

cause no. CF-16-1452 for the charge of Manslaughter First Degree on January 16, 2018 for pretrial

conference and jury trial January 22, 2018 through January 26, 2018. Counsel for Appellant is also

currently in the process of moving his entire law practice and needs additional time to prepare this

appeal.

                                                  IV.

          The Appellant has been diligently pursuing this appeal and is not seeking this extension for

purposes of delay.

          WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Motion be in all

things granted.

                                                         Respectfully submitted,


                                                         /s/WILLIAM A. BRATTON III
                                                         WILLIAM A. BRATTON III
                                                         2828 Routh, Suite 675-LB10
                                                         Dallas, Texas 75201
                                                         (214) 871-1133
                                                         (214) 871-0620 (fax)
                                                         State Bar No. 02916300
                                                         Email – bill@brattonlaw.com
                                                         ATTORNEY FOR APPELLANT



THIRD MOTION TO EXTEND TIME FOR FILING APPELLANT'S BRIEF - Page 2